Title: To John Adams from Daniel Parker, 28 June 1799
From: Parker, Daniel
To: Adams, John



Honoured Sir
Fort gay on Governours Island June 28 1799

I am now about addressing your Lord-ship on an event the most singular of any in which has occurred since my rememberance, and which requires your Patronage and assistance.
I am an only Son of Doct Daniel Parker’s of Norton in the County of Bristol and State of Massachusetts; was edicated at a Publick school for 3 years, and 2 years lacking 3 months at the University at Cambridge,
Last March I had got in to debt to the amout of 50 or 60 Dollars and being imbarressed at my misfortune, I left Cambridge on the 17 March last pretending to go home; but so averse was my inclinations that I set sail for New York, not meeting with verry good success in the city, being Destitute of Money and cloths in a great measure, also without friends or any recommendation to any person. I departed from York not knowing what to do, not where to go; I came to West-Point and enlisted in the service of the U,S,A. under the command of Capt. James Read, (I beleave a native of Philedelphia or Reding in Pensylvania) commander in the second Regiment of Art & IN. of the U.S.A. A Person of a liberal Education, and possessing abilities superior to any officer I ever saw.
As the service is not eaqual to my expectation, and as I can never live cotented to lead the Life of a soldier; I earnestly and sincearly wish for my discharge from the service of the U.S.A. as well for my own as that for my Parents, who are daily lamenting the loss of me; (as I under stood by Judge Howardson of Bridgewater an intimate acquaintance of myne, who came on the West Point at the time of my residance there). And who informed me of the indisposition of my Parents and also of a sister who was exceadingly allarmed at my departure, Not knowing wheir I was gone nor for what purpose. If I have to spend 4 years in the service, now in my Prime of Life, to think of leaving Father and Mother & Sister is to astonishing to be trifled with. I wish you to consider my case and presant circumstances with candor and attention, after which you can gudge wheather to make me eternally miserable in this World (as I sertainly shall be if I am not discharged from the servise), and like wise cruelly disturbe the minds of my Dear and Aged Parents, or on the contrary say like a father a Father you are free, and maik boath me and my connections every happy in serving and obeying You, their chief Majestrate:
As it lays in your Brest to say, wheather I shall be, or not be discharged; I think and have reason to believe you will willingly discharge me from the servise, of U,S.A, unless your Soul is stained with the blackest dye that fear-distempered fancy; ever degenerated in the dark regions of Mythology.
If you wish me for any information conserning me, it will easily be obtained by applying to the Government of Harvard College.
Wheather you see fitt to discharge me or not; I shall thank, you for an answer. These fue imperfect lines, and at the same time subscribe myself to you, your Dutiful and Subject / and / Sincear Friend

Daniel Parker